It is admitted that when the request for change of venue was presented in the lower court the evidence heard was such that this court would not be warranted in disturbing the judgment of the trial court upon that question. However, it is insisted that it was the duty of the trial court in passing upon the motion for a new trial to have considered all the evidence heard upon the trial, as well as the result thereof, in connection with the evidence introduced upon the issue of change of *Page 273 
venue, in determining whether the court had committed error in ruling upon the venue matter, and that this court should consider the question in the same light. In support of this proposition we are referred to Barnes v. State, 59 S.W. 882; Barnett v. State, 176 S.W. 580; Cox v. State, 90 Tex. Crim. 106;  234 S.W. 72. The facts of the cases named are so different from those disclosed by the present record we would not regard them as authority indicating any error was shown in denying appellant's request for a change of venue. We think the facts warranted the jury in reaching the verdict returned without leading to the conclusion that any bias or prejudice existed in their minds against appellant.
The motion for rehearing is overruled.
Overruled.